Title: From Benjamin Franklin to Jane Mecom, 11 November 1762
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
Philada. Nov. 11. 1762.
I received your kind Letter of the 1st Instant. It was on that Day I had the great Happiness of finding my Family well at my own House after so long an Absence. I am well except a little Touch of the Gout, which my Friends say is no Disease. Cousin Benja. has been to see me as you supposed, and yesterday he return’d homewards. My Love to Brother Mecom and your Children. Excuse the shortness of this, as my Time is much taken up at present. I am, my Dear Sister, Your affectionate Brother
B Franklin
   
Billy stays in England a little longer. My Wife can’t write now but sends her Love.
 Addressed: To / Mrs Jane Mecom / Boston / Free / B Franklin
